DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/07/2021 have been fully considered but they are not moot in view of new grounds of rejections. 
35 USC 112 rejection withdrawn : “Claim 20 recites “detecting a predetermined state of a person in at least part of an inputted image;””
35 USC 112 rejection withdrawn: “Claim 20 recites “determining an occurrence of an abnormal state in case the predetermined state is detected;”
35 USC 112 rejection withdrawn: “Claim 20 recites “outputting an image in which each of highlights being corresponded to each of the abnormal states of the persons within the inputted image””
35 USC 112 rejection withdrawn: Claims 21-22

Election/Restrictions
Newly submitted claim 38 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: It recites a different invention, in particular in claim 21 the element is attach to the person,  while in claim 38 it is attached to the image.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  38 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites “A non-transitory computer readable recording medium storing instructions executable by at least one processor to perform the method of claim 23.”
It is not clear if this is a dependent or independent claim.
 It appears this claim is only a preamble with no body.
 It is not clear which limitations of claim 23 are on the CRM.
Recommend they the limitations of claim 23 into  the body of this claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20-28 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Oshima (JP 2012-208850) in view of Aota (JP 2007243342).
Oshima discloses 20. (Currently Amended) An image processing system comprising: 
at least one memory storing instructions; at least one processor configured to process the instructions to perform: 
detecting a plurality of predetermined postures of a person in at least part of an inputted image, the predetermined postures corresponding to at least one occurrence of an abnormal state in the input image; and (Oshima, “ In step S5, posture determination of the person imaged in the person area is performed. The processing here corresponds to the posture determination means 222.  The control unit 22 selects a posture model 211 whose shape is most suitable for the human region extracted by the human region extraction unit 220, and determines the posture corresponding to the selected posture model 211 as the posture of the person included in the human region. To do. When a plurality of person areas are extracted, posture determination means 222 performs posture determination for each person area.” “In the present embodiment in which three types of postures (standing position, inverted position, and bending position) are set"; “In step S6, one of the person areas detected at the current time is selected. In step S7, it is determined whether or not the person region selected in step S6 is determined to be inverted or bent.”, where inverted and bent are the abnormal states)
a plurality of superimposed elements corresponds the predetermined postures of the person , the plurality of superimposed elements being different for each of the predetermined postures.”

Oshima discloses “outputting an image in which each of highlights a plurality of superimposed elements corresponds to each of  the predetermined postures of the person  within the inputted image, the plurality of superimposed elements being different for each of the predetermined postures.” (Aota, Fig. 7, shows a label around a person who “(fall)SICK”; Fig. 5, shows a label “Fight” around people fighting”; arrows showing people’s movement direction while upright)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to label abnormal poses of Oshima as shown by Aota.
The suggestion/motivation for doing so would have been to alert a user of abnormal conditions.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Oshima with Aota to obtain the invention as specified in claim 1.

Oshima in view of Aota discloses 21. (Currently Amended) The image processing system according to claim 20, in case or more types of the predetermined postures within the inputted image are detected, the at least one processor is further configured to process the instructions to perform: outputting an image in which each of the plurality of superimposed elements corresponds a plurality of types of the abnormal state.  (Aota, Fig. 7, shows a label around a person who “(fall)SICK”; Fig. 5, shows a label “Fight” around people fighting”; arrows showing people’s movement direction while upright)

Oshima in view of Aota discloses 22. (Currently Amended) The image processing system according to claim 21, in case a person group including or more persons in a same state is detected within the inputted image, the at least one processor is further configured to process the instructions to perform: outputting an image in which each of the plurality of superimposed elements corresponds person group.  (Aota, Fig. 5, shows a label “Fight” around people fighting”)

Oshima in view of Aota discloses 29. (New) The image processing system according to claim 20, wherein the at least one processor is further configured to process the instructions to perform: determining the at least one occurrence of the abnormal state in case the predetermined postures are detected.  (Oshima, “ In step S5, posture determination of the person imaged in the person area is performed. The processing here corresponds to the posture determination means 222.  The control unit 22 selects a posture model 211 whose shape is most suitable for the human region extracted by the human region extraction unit 220, and determines the posture corresponding to the selected posture model 211 as the posture of the person included in the human region. To do. When a plurality of person areas are extracted, posture determination means 222 performs posture determination for each person area.” “In the present embodiment in which three types of postures (standing position, inverted position, and bending position) are set"; “In step S6, one of the person areas detected at the current time is selected. In step S7, it is determined whether or not the person region selected in step S6 is determined to be inverted or bent.”, where inverted and bent are the abnormal states)

Oshima in view of Aota discloses 30. (New) The image processing system according to claim 29, wherein detecting the predetermined postures of the person include detecting a plurality of types of the predetermined postures of the person in the input image.  (Oshima, “ In step S5, posture determination of the person imaged in the person area is performed. The processing here corresponds to the posture determination means 222.  The control unit 22 selects a posture model 211 whose shape is most suitable for the human region extracted by the human region extraction unit 220, and determines the posture corresponding to the selected posture model 211 as the posture of the person included in the human region. To do. When a plurality of person areas are extracted, posture determination means 222 performs posture determination for each person area.” “In the present embodiment in which three types of postures (standing position, inverted position, and bending position) are set"; “In step S6, one of the person areas detected at the current time is selected. In step S7, it is determined whether or not the person region selected in step S6 is determined to be inverted or bent.”, where inverted and bent are the abnormal states)

Oshima in view of Aota discloses 31. (New) The image processing system according to claim 20, wherein the plurality of superimposed elements are different for each type of the predetermined postures.  (Aota, Fig. 7, shows a label around a person who “(fall)SICK”; Fig. 5, shows a label “Fight” around people fighting”; arrows showing people’s movement direction while upright)

Claims 23-25, 26-28 are rejected under similar grounds as claims 20-22.
Claims 32-34,35-37 are rejected under similar grounds as claims 29-31.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261. The examiner can normally be reached M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        /GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662